NUMBERS 13-08-00414-CV and 13-08-00415-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



RENE ANZALDUA D/B/A ANZALDUA BAIL BONDS,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 389th District Court 
of Hidalgo County, Texas.




MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

	Appellant, Rene Anzaldua d/b/a Anzaldua Bail Bonds, perfected appeals from a
judgments entered by the 389th District Court of Hidalgo County, Texas, in cause numbers
CR-3230-06-H(N) and CR-3239-06-H(N).  Appellant has filed a motion to dismiss the
appeals on grounds that the State of Texas has disposed of the case and recalled the
Judgment NISI pending before this court.  Appellant requests that this Court dismiss these
appeals.
	The Court, having considered the documents on file and appellant's motion to
dismiss the appeals, is of the opinion that the motion should be granted.  See Tex. R. App.
P. 42.1(a).  Appellant's motion to dismiss is granted, and the appeals are hereby
DISMISSED.  In accordance with the agreement of the parties, costs are taxed against the
party incurring same. See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the
court will tax costs against the appellant.").  Having dismissed the appeals at appellant's
request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

									PER CURIAM
Memorandum Opinion delivered and filed 
this the 23rd day of October, 2008.